COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



 CITY OF EL PASO, TEXAS/CLEAR                                   No. 08-11-00284-CV
 CHANNEL OUTDOOR, INC.                          §

                                                §                 Appeal from the
                  Appellants,
                                                §           120th Judicial District Court
 v.
                                                §             of El Paso County, Texas
 CLEAR CHANNEL OUTDOOR,
 INC./CITY OF EL PASO, TEXAS,                                     (TC# 2009-3939)
                                                §
                  Appellees.
                                                §

                                MEMORANDUM OPINION

       Pursuant to Texas Rule of Appellate Procedure 42.1, Clear Channel Outdoor, Inc. and the

City of El Paso, Texas have jointly moved to dismiss this appeal with prejudice because they

have settled all matters in controversy. We previously ordered that the appeal be removed from

the docket and abated to permit the parties to complete mediation. To effectuate what the parties

have requested from us, we reinstate the appeal. Having done so, we grant the motion and

dismiss the appeal with prejudice. Pursuant to the parties’ agreement, we assess costs against the

party incurring same. See TEX.R.APP.P. 42.1(d).


March 13, 2013
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.